Appeal from an order of the County Court, Albany County, denying defendant’s application coram nobis to vacate and set aside several criminal convictions and sentences. Defendant claims that all the proceedings referred to were invalid because he was not afforded a preliminary examination before a committing magistrate prior to the time of his indictment and also on the ground that he was not arraigned immediately after his arrest. Order unanimously affirmed. Present — Foster, P. J., Heffernan, Brewster, Deyo and Santry, JJ.